~~

eae
tits: sear e-alerts: ail

ems

:21-cr- = ment 54 Filed 08/04/21 Pagea.of 1
Case 1:21.65 0059?; 8 Glealat ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAO 154 (10/03) Substitution of Attomey
UNITED STATES DISTRICT COURT
District of Columbia (Washington, DC)
UNITED STATES OF AMERICA CONSENT. ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
ERIK SCOTT WARNER CASE NUMBER: 1:21-cr-00392-RCL
Defendant (s),
Notice is hereby given that, subject to approval by the court, _Erik Scott Wamer substitutes
(Party (s) Name)
Kira West , State Bar No. D5 23 _ascounsel of record in
(Name of New Attomey)
place of _Callie Glanton Steele
(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

Firm Name: Kira West

Address: N2H St NE OE! 504 Waabury h~ DC ZW0e

Telephone: @epeewet 1p 7-231, ~ZoYZ Facsimile

E-Mail (Optional): __{Z (a anne Wont Aiwa Conn

VJ T
I consent to the above substitution.
Date: 2119 {2| Cu Warner
(Signature of Party (s))
I consent to being substituted. Colic Dlombsr Noobs,
(Signature of Former Attomey (s))
I consent to the above substitution.
me 71/4 [2 SAS Mie —
t 7 : (Signature of New Attomey)
The substitution of attoey is hereby approved and so ORDERED.
Date:
Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance,|
